Case 2:18-cv-07553-JAK-PVC Document 66 Filed 08/07/20 Page 1 of 1 Page ID #:1203



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   JERMOND CHRISTOPHER DAVIS,                  Case No. CV 18-7553 JAK (PVC)
  12                      Petitioner,
  13         v.                                                JUDGMENT
  14   RAYBON JOHNSON, Warden, et al.,
  15                      Respondent.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19

  20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  21   prejudice.
  22

  23   Dated: August 7, 2020
  24
                                                   JOHN A. KRONSTADT
  25                                               UNITED STATES DISTRICT JUDGE
  26

  27

  28
